Title: To George Washington from Thomas Johnson, 22 February 1778
From: Johnson, Thomas
To: Washington, George



Sir.
Annapolis 22d February 1778.

I this Moment received your Letter of the 16th Instant with its Inclosure I have within a few Days past received Letters on the same Subject

from the Board of War and also from Members of the Congress from this State—the first Intimation or indeed Apprehension I had of any Difficulty in your Supplies of provisions was about the tenth of January and every Assistance which I thought could be given by the Executive power of this State was immediately given—the Embarrasments of the Gentleman in the purchasing Department I believe have proceeded rather from the want of a preconcerted plan and timely Orders for the purchase than any other Cause however Sir as Things are circumstanced we must now look forwards for the Remedy I am glad Henry Hollingsworth is employed and shall in a few Days send some provisions to him the Assembly is to sit in a few Days and I have no doubt but what can be spared from this State will be collected and forwarded I hope Virginia and Maryland can and will yet supply the Army if they can be fed for a little while with what is [in] the neighbourhood. With the greatest Respect and Esteem—I have the Honor to be Your Excellencys most obedt hble Servt

Th. Johnson

